           Case 6:20-cv-00690-LSC Document 25 Filed 08/04/20 Page 1 of 10                              FILED
                                                                                              2020 Aug-04 AM 11:21
                                                                                              U.S. DISTRICT COURT
                                                                                                  N.D. OF ALABAMA


                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ALABAMA
                             JASPER DIVISION

    ROSLYN BANKHEAD, et al.,                     )
                                                 )
           Plaintiffs,
                                                 )
     v.                                          )            6:20-cv-00690-LSC
                                                 )
    NORFOLK SOUTHERN
                                                 )
    RAILWAY COMPANY, et al.,
                                                 )
           Defendants.                           )


                                MEMORANDUM OF OPINION

          Before the Court is Defendants Norfolk Southern Railway Company and

Norfolk Southern Corporation’s (collectively “Norfolk Southern”) Motion to

Dismiss.1 (Doc. 5.) Plaintiffs originally filed this action in state court, alleging claims

for nuisance, trespass, negligence, wantonness, and conspiracy. Norfolk Southern

removed the action to this Court, arguing that Plaintiffs’ claims are completely

preempted by the Interstate Commerce Commission Termination Act of 1995, 49

U.S.C. § 10101 et seq., (“ICCTA”), or alternatively that removal was proper based

upon diversity jurisdiction.




1     Norfolk Southern’s motion alternatively sought to stay the action for referral to the Surface
Transportation Board. This alternative request has since been withdrawn. (See doc. 22.)


                                           Page 1 of 10
          Case 6:20-cv-00690-LSC Document 25 Filed 08/04/20 Page 2 of 10




         The motion is fully briefed and ripe for decision. For the reasons stated below,

the motion is due to be granted.

    I.      Background 2

         Norfolk Southern is a common carrier railway which engages in the business

of transporting sewage sludge, chemical waste, sewage, bio-solids, and other waste

materials from New York and New Jersey to Alabama for profit. Beginning as early

as March 2017, Norfolk Southern began transporting this waste to Big Sky, who

operates a solid waste facility located in Jefferson County, Alabama. Beginning in

either late February or early March 2018, Norfolk Southern began staging railcars

carrying this waste at the company’s railyard in Parrish. Such materials remained at

the Parrish railyard until April 18, 2018. The railcars emitted a strong and obnoxious

odor, and Plaintiffs allege that Norfolk Southern knew they would before it decided

to store them within the Parrish neighborhood. During this period, approximately

252 railcars containing waste were staged within Parrish, fueling a stench which

permeated the neighborhood and significantly interfered with Plaintiffs’ use and

enjoyment of their properties. In addition, the foul odor caused an infestation of flies




2       In evaluating a motion to dismiss, this Court “accept[s] the allegations in the complaint as
true and construe[s] the facts in the light most favorable to the plaintiff.” Lanfear v. Home Depot,
Inc., 679 F.3d 1267, 1275 (11th Cir. 2012). Therefore, the following facts are taken from Plaintiffs’
complaint, and the Court makes no ruling on their veracity.


                                            Page 2 of 10
          Case 6:20-cv-00690-LSC Document 25 Filed 08/04/20 Page 3 of 10




and other insects throughout the neighborhood, impacting the Plaintiffs’ homes and

properties.

         Plaintiffs allege that Norfolk Southern’s continued operations in staging and

storing the odor-emitting railcars within the Parrish neighborhood created a

continuing nuisance and trespass to Plaintiffs’ persons, homes, and properties. In

addition, Plaintiffs allege that Norfolk Southern’s actions were a negligent and

wanton breach of their duty of care to Plaintiffs that directly and proximately caused

Plaintiffs’ injuries. Further, it is alleged that the Defendants conspired together in

committing the wrongful actions which have harmed the Plaintiffs.

   II.      Standard of Review

         A defendant may move for the dismissal of a complaint pursuant to Fed. R.

Civ. P. 12(b)(6) if the plaintiff has failed to state a claim upon which relief may be

granted. In considering a motion to dismiss, “all facts set forth in the plaintiff's

complaint ‘are to be accepted as true and the court limits its consideration to the

pleadings and exhibits attached thereto.’” Grossman v. Nationsbank, N.A., 225 F.3d

1228, 1231 (11th Cir. 2000) (quoting GSW, Inc. v. Long Cty., 999 F.2d 1508, 1510

(11th Cir. 1993)). In addition, when evaluating a motion to dismiss all “reasonable

inferences” are drawn in favor of the plaintiff. St. George v. Pinellas Cty., 285 F.3d

1334, 1337 (11th Cir. 2002).



                                       Page 3 of 10
        Case 6:20-cv-00690-LSC Document 25 Filed 08/04/20 Page 4 of 10




      To survive a 12(b)(6) motion to dismiss, a plaintiff must meet the pleading

requirements established by Federal Rule of Civil Procedure 8. Rule 8 requires that

a pleading provide “a short and plain statement of the claim showing that the pleader

is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The complaint “does not need detailed

factual allegations.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). However,

the complaint must “plead ‘enough facts to state a claim to relief that is plausible on

its face.’” Ray v. Spirit Airlines, Inc., 836 F.3d 1340, 1347–48 (11th Cir. 2016)

(quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). Put another way the complaint “must be dismissed” unless the plaintiff has

“nudged [his] claims across the line from conceivable to plausible.” Twombly, 550

U.S. at 570.

      The Supreme Court established in Iqbal a two-step process for evaluating

whether a complaint has met this requirement. The Court must “begin by

identifying pleadings that, because they are no more than conclusions, are not

entitled to the assumption of truth.” Iqbal, 556 U.S. at 679. Second, “[w]hen there

are well-pleaded factual allegations, a court should assume their veracity and then

determine whether they plausibly give rise to an entitlement to relief.” Id.



                                      Page 4 of 10
          Case 6:20-cv-00690-LSC Document 25 Filed 08/04/20 Page 5 of 10




Ultimately, the Court must be able to draw a reasonable inference that the other

party is liable from the facts alleged within the complaint. Reese v. Ellis, Painter,

Ratterree & Adams, LLP, 678 F.3d 1211, 1215 (11th Cir. 2012).

   III.    Discussion

      Norfolk Southern seeks to dismiss the state law claims made against it, arguing

that these claims are expressly preempted by the ICCTA.

           a. Federal Preemption

      The basis for federal preemption is found within the Supremacy Clause of

Article IV of the United States Constitution, which provides that the laws of the

United States, “shall be the supreme Law of the Land; . . . any Thing in the

Constitution or Laws of any State to the Contrary notwithstanding.” U.S. Const.,

art. VI, cl. 2. When the Court evaluates preemption, it begins with the assumption

that federal laws do not supersede the police powers of the states unless preemption

is the “clear and manifest purpose of Congress.” Rice v. Santa Fe Elevator Corp., 331

U.S. 218, 230 (1947). As a consequence, “[t]he purpose of Congress is the ultimate

touchstone” when evaluating preemption. Retail Clerks Int’l Ass’n, Local 1625 v.

Schermerhorn, 375 U.S. 96, 103 (1963).

      There are three types of federal preemption recognized by the Supreme

Court: (1) express preemption; (2) field preemption; and (3) conflict preemption.



                                     Page 5 of 10
          Case 6:20-cv-00690-LSC Document 25 Filed 08/04/20 Page 6 of 10




This That & The Other Gift & Tobacco, Inc. v. Cobb Cty., 285 F.3d 1319, 1322 (11th Cir.

2002). Express preemption occurs when Congress’s intent to preempt state law is

stated explicitly within the statutory text. English v. Gen. Elec. Co., 496 U.S. 72, 78–

79 (1990). If Congress’s intent to preempt state law is not explicitly stated in the

statute, it may still be inferred when federal regulation is so pervasive that it has left

no room for the states to supplement it— this is known as field preemption. Id. at 79.

The final form of preemption, conflict preemption, generally arises when it is either

impossible to follow both state and federal law or when state law impedes the

objectives of federal law. Crosby v. Nat’l Foreign Trade Council, 530 U.S. 363, 372–73

(2000).

           b. The Interstate Commerce Commission Termination Act of 1995
              (ICCTA)

      The ICCTA abolished the Interstate Commerce Commission and created the

Surface Transportation Board (STB). Regarding the STB’s jurisdiction, the ICCTA

states in pertinent part:

      The jurisdiction of the [Surface Transportation] Board over . . .
      transportation by rail carriers . . . is exclusive. Except as otherwise
      provided in this part, the remedies provided under this part with respect to
      regulation of rail transportation are exclusive and preempt the remedies
      provided under Federal or State law.

49 U.S.C. § 10501(b). Further, transportation is defined broadly as:




                                       Page 6 of 10
        Case 6:20-cv-00690-LSC Document 25 Filed 08/04/20 Page 7 of 10




      (A) a locomotive, car, vehicle, vessel, warehouse, wharf, pier, dock, yard,
      property, facility, instrumentality, or equipment of any kind related to the
      movement of passengers or property, or both, by rail, regardless of ownership
      or an agreement concerning use; and

      (B) services related to that movement, including receipt, delivery, elevation,
      transfer in transit, refrigeration, icing, ventilation, storage, handling, and
      interchange of passengers and property[.]

49 U.S.C. § 10102(9) (emphasis added).

      The Eleventh Circuit first examined the issue of ICCTA preemption in

Florida East Coast Ry. Co. v. City of West Palm Beach, 266 F.3d 1324 (11th Cir. 2001).

There, the court examined whether the City of West Palm Beach’s zoning

ordinances were preempted by the ICCTA when applied to a company that operated

its business on land leased from Florida East Coast Railway. The court held that the

ordinances were not preempted by the ICCTA because “existing zoning ordinances

of general applicability, which are enforced against a private entity leasing property

from a railroad for non-rail transportation purposes, are not sufficiently linked to

rules governing the operation of the railroad so as to constitute laws with respect to

regulation of rail transportation.” Id. at 1331 (citation omitted). The court based this

holding on two key factors: (1) the ICCTA’s scope of preemption is limited to

“Federal and State law,” not municipal ordinances, and (2) the ICCTA only

expressly preempts “those state laws that may reasonably be said to have the effect

of “manag[ing]” or “govern[ing]” rail transportation.” Id.


                                      Page 7 of 10
        Case 6:20-cv-00690-LSC Document 25 Filed 08/04/20 Page 8 of 10




      The Eleventh Circuit next examined ICCTA preemption in Pace v. CSX

Transp., Inc., 613 F.3d 1066 (11th Cir. 2010). In Pace, property owners brought a state

law nuisance claim against CSX Transportation for its operation of a newly

constructed side track. The property owners claimed that CSX’s use of the track

caused an increase in noise and smoke on their properties which made their land

virtually unusable. The court held that the property owner’s state law claims were

expressly preempted by the ICCTA. Id. at 1070. The court reasoned that “to permit

monetary liability to accrue under a state law nuisance claim where that liability is

based on decisions the ICCTA purposefully freed from outside regulation would

contradict the language and purpose of the ICCTA.” Id.

          c. Application to the Facts at Hand

      Here, Plaintiffs assert state law claims of nuisance, trespass, negligence,

wantonness, and conspiracy against Norfolk Southern. These claims arise out of

Norfolk Southern’s alleged staging and storing of railcars which emit a thick, strong,

and obnoxious odor within the Parrish neighborhood where Plaintiffs reside. These

claims are distinguishable from those in Florida East Coast Ry., as they arise under

state law rather than municipal ordinances. In addition, Plaintiffs’ claims target the

common carrier railroad directly, rather than a private entity operating on lands

owned by the railroad.



                                      Page 8 of 10
        Case 6:20-cv-00690-LSC Document 25 Filed 08/04/20 Page 9 of 10




      Thus, the question before the Court is whether Norfolk Southern’s choice to

store the odor-emitting railcars within the Parrish neighborhood was a decision that

the ICCTA “freed from outside regulation.” See Pace, 613 F.3d at 1070. As with

decisions concerning the “operation of side tracks,” decisions concerning the

“storage” of property by railroads also falls within the scope of decisions freed from

outside regulation. The ICCTA expressly grants the Surface Transportation Board

exclusive jurisdiction over “transportation by rail carriers.” 49 U.S.C. § 10501(b).

“Transportation” includes “storage” related to the movement of passengers and

property. 49 U.S.C. § 10102(9)(B). Accordingly, the ICCTA expressly grants

exclusive jurisdiction to the STB over a railroad’s decisions concerning storage

related to the movement of property. Plaintiffs argue that the present case is

distinguishable from Pace in that it concerns the parking of trains at a given location

rather than the “movement, running or operation” of trains. (Doc. 18.) But their

argument fails to address Congress’s inclusion of “storage” within its definition for

“transportation.” Further, the ICCTA explicitly limits remedies for such matters to

those provided within the statute. 49 U.S.C. § 10501(b). As such, Plaintiffs’ state

law claims against Norfolk Southern are expressly preempted by the ICCTA. Cf.

Norfolk S. Ry. Co. v. Goldthwaite, 176 So. 3d 1209, 1213 (Ala. 2015) (holding that the




                                      Page 9 of 10
         Case 6:20-cv-00690-LSC Document 25 Filed 08/04/20 Page 10 of 10




ICCTA preempted a state law nuisance claim arising from the use of railroad tracks

as a storage area near the plaintiff’s home).

   IV.     Conclusion

      For the reasons stated above, Norfolk Southern’s Motion to Dismiss (doc. 5)

is due to be GRANTED, and the claims against Norfolk Southern are due to be

DISMISSED WITHOUT PREJUDICE so they can be asserted in the proper venue.

An Order consistent with this opinion will be entered.

      DONE and ORDERED on August 4, 2020.



                                            _____________________________
                                                      L. Scott Coogler
                                                 United States District Judge
                                                                             199335




                                     Page 10 of 10
